Citation Nr: 1827962	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-43 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of overpayment of nonservice-connected pension benefits in the amount of $47,543.00.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the record.


FINDING OF FACT

The Veteran is not shown to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment in the amount of $47,543.00 and the recovery of this overpayment would be against the standards of equity and good conscience.


CONCLUSION OF LAW

The recovery of the overpayment in the amount of $47,543.00 for nonservice-connected pension benefits due to the additional income from Social Security, would be against equity and good conscience and, therefore, is waived.  38 U.S.C. §§ 5107, 5302(a) (2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable in this case based on the issue on appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the VCAA does not apply to claims involving waiver).  In any event, considering the favorable outcome detailed below as to the grant of a waiver of recovery of an overpayment, no further discussion of due process issues is necessary.

II.  Merits of the Claim

The Veteran is seeking waiver of $47,543.00 in nonservice-connected pension benefits due to hardship that would be created by repayment of the debt.

In February 2007, VA awarded the Veteran nonservice-connected pension benefits effective February 16, 2007.  The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled, and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C. §§ 1521, 1522 (2014).

In May 2010, the Veteran's representative, on behalf of the Veteran, informed VA that the Veteran had been awarded Social Security disability benefits.  A fully favorable notice of decision from the Social Security Administration (SSA), dated in August 2009, accompanied the statement. 

In August 2010, the Veteran contacted VA regarding the status of his income adjustment.  The Veteran reported that he had been receiving SSA benefits since October 2009 and had been trying to get his VA benefits stopped since the beginning of the year due to concern with overpayment.

In April 2011, VA notified the Veteran that his disability pension award was amended due to the reported income change.  The Veteran's award had been terminated as of its effective date of first payment, March 1, 2007, due to excess income from Social Security which had been granted back to November 2006.  VA informed the Veteran that the change to his pension benefits meant he was paid too much and he would receive information about the overpayment and how to repay the debt.
In May 2011, the Veteran was notified that the recent change to his pension benefits had resulted in an overpayment and debt in the amount of $47,543.00.  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.  The Veteran requested a waiver of the debt in September 2011 and submitted an incomplete Financial Status Report, only submitting the first page of the report.  In November 2011, the Veteran completed the Financial Status Report by submitting the final page. 

The Committee on Waivers and Compromises denied the Veteran's request for a waiver of the overpayment debt in a November 2011 administrative decision.  The Committee found that the Veteran was partly at fault in the creation of the debt for failing to promptly report his receipt of Social Security income.  The Committee found no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the indebtedness that would preclude waiver of recovery, and consideration was given as to whether collection of the overpayment would be against equity and good conscience.  The Committee incorrectly noted that the Veteran had not completed and submitted a Financial Status Report and in the absence of complete financial information, the Committee was unable to determine whether repayment of the debt would cause financial hardship or cause the Veteran to be unjustly enriched.  Therefore, the Committee decided that collection of overpayment would not be against equity or good conscience. 

In October 2012, the Veteran submitted a notice of disagreement (NOD) and the same first page of the Financial Status Report he submitted in September 2011.  VA issued a statement of the case (SOC) in November 2012 recognizing the submission of the 2012 Financial Status Report but noting that it was incomplete.  As such, the SOC upheld the denial of waiver of repayment. 

VA is authorized to grant a waiver of recovery of indebtedness when collection of the debt would be against "equity and good conscience."  38 U.S.C. § 5302(a); 
38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2017).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The law, however, precludes a waiver of recovery of an overpayment or the collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C. § 5302(c); 
38 C.F.R. § 1.962(b).  "Bad faith" is defined in VA regulations as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, if undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b).  Consequently, before determining whether equity and good conscience affords the Veteran the right to a waiver, it first must be determined whether there was fraud, misrepresentation, or bad faith on his part in the creation of the debt.  Id.  The Board finds that there is no indication that the Veteran misrepresented himself in order to seek unfair advantage from VA resulting in a loss to the Government. 

The Board now turns to the remaining question of whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544 (1994).  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship (whether collection would deprive the debtor of basic necessities), (4) defeat of the purpose for which the benefits were intended, (5) the unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C. § 5302; 38 C.F.R. § 1.965(a).  Each of the six elements must be addressed.  See Ridings at 546.

After review of the evidence of record, there are elements both in favor and against granting a waiver of the overpayment.  It was the Veteran's responsibility to report all changes to his income with respect to receiving nonservice-connected pension benefits.  The Veteran was notified of his SSA award in August 2009, but did not report the change to his income to VA until May 2010.  However, VA is also at fault in the creation of the debt due to the delay of almost one year in processing the Veteran's report of a change in his financial situation.  The Board also notes that the Veteran was granted SSA disability benefits retroactively back to November 2006 and could not have anticipated the overlap in payments when his nonservice-connected pension began in March 2007, prior to the SSA's determination.

The next question for consideration is whether collection of the debt would cause the Veteran undue financial hardship.  Undue hardship is described as "[w]hether collection would deprive debtor or family of basic necessities."  38 C.F.R.
§ 1.965(a)(3).  The September 2011 partial Financial Status Report showed that the Veteran's only income was SSA disability income and was exceeded by his total monthly expenses.  A November 2014 Financial Status Report showed that the Veteran was receiving $2,014.00 from SSA; however, he was left with $750.00 after deductions due to levies from VA and the IRS (which was released as of December 2014).  The Veteran's income was again exceeded by his total monthly expenses.  Additionally, the Veteran has submitted evidence of his declining health.  Specifically, a September 2011 statement submitted by Dr. R. S. noted that the Veteran suffers from brain damage due to trauma and dementia and was marginally functioning.  Based on the foregoing, the evidence shows that payment of this debt would cause undue hardship.  Furthermore, the recovery of benefits would defeat the purpose of VA pension benefits, which is to provide a subsistence income for a permanently disabled Veteran who is otherwise unable to maintain a basic, minimal income level.

Also for consideration is whether a waiver of overpayment would cause "unjust enrichment" (i.e., whether failure to make restitution would result in unfair gain).  In this case, if VA waived the overpayment, the Veteran would keep VA nonservice-connected pension benefits to which he was not legally entitled.  Thus, the failure of VA to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the Veteran. 

The last element to be considered is whether reliance on VA benefits resulted in a veteran relinquishing a valuable right or incurring a legal obligation.  The Veteran has not claimed that he relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment, nor do the facts show such.  Furthermore, the record does not demonstrate any additional factors which should be considered in adjudicating the claim for a waiver of the indebtedness, and the Veteran has not identified any other factors.

Based on the foregoing, the Board finds that the Veteran would incur undue financial hardship if a waiver is not awarded in this case.  Although he was partially at fault in the creation of the indebtedness, an equal consideration is that recovery of the indebtedness would subject him to undue economic hardship.  The Board believes that the latter factor overrides other considerations, such as any possible unjust enrichment.  Under the principles of equity and good conscience, taking into consideration all specifically enumerated elements of 38 C.F.R. § 1.965(a), it would be unfair to recover the Veteran's nonservice-connected disability pension overpayment indebtedness in the amount of $47,543.00.  This result is not unduly favorable or adverse to either the Government or the Veteran.  38 U.S.C. 
§ 5107(b).  Accordingly, the Veteran's request for a waiver of his overpayment debt is granted. 


ORDER

Entitlement to waiver of overpayment of nonservice-connected pension benefits in the amount of $47,543.00 is granted. 





____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


